Case: 20-60617   Document: 00516305247      Page: 1   Date Filed: 05/03/2022




          United States Court of Appeals
               for the Fifth Circuit                      United States Court of Appeals
                                                                   Fifth Circuit

                                                                 FILED
                                                              May 3, 2022
                             No. 20-60617                   Lyle W. Cayce
                                                                 Clerk

   Alex Fernando Urbina-Urbina,

                                                                 Petitioner,

                                versus

   Merrick Garland, U.S. Attorney General,

                                                               Respondent,

                        consolidated with

                          _____________

                           No. 20-60618
                          _____________

   Jhonny Josue Urbina-Urbina,

                                                                 Petitioner,

                                versus

   Merrick Garland, U.S. Attorney General,

                                                               Respondent,
Case: 20-60617     Document: 00516305247         Page: 2     Date Filed: 05/03/2022

                                    No. 20-60617
                                  c/w No. 20-60618
                                  c/w No. 20-60619

                            consolidated with
                              _____________

                                No. 20-60619
                               _____________

   Onofre Urbina-Lobo,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.




                        Petition for Review of an Order of
                        The Board of Immigration Appeals
                                No. A 206 782 646
                                No. A 206 782 647
                                No. A 206 782 645


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          This is a consolidated petition seeking review of three orders from the
   Board of Immigration Appeals (“BIA”), affirming decisions from an
   immigration judge (“IJ”) denying Petitioners’ motions to reopen. For the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-60617        Document: 00516305247         Page: 3   Date Filed: 05/03/2022




                                    No. 20-60617
                                  c/w No. 20-60618
                                  c/w No. 20-60619

   reasons set forth below, we VACATE the BIA decision and REMAND for
   reconsideration.
                                               I.
          Petitioners Onofre Urbina Lobo (“Onofre”) and her sons Alex
   Fernando Urbina-Urbina (“Alex”) and Jhonny Josue Urbina-Urbina
   (“Jhonny”) are natives and citizens of Honduras. They entered the United
   States without inspection on June 5, 2014. Onofre has two other children who
   are both United States citizens.
          On June 8, 2014, Onofre was served with a notice to appear (NTA)
   for herself, Alex, and Jhonny – the notices charged that all three individuals
   were removable as aliens present in the United States without being admitted
   or paroled. The NTAs listed the family’s address as 911 Tidwell Apt #28 (the
   “Tidwell address”), and informed the family members of the requirement to
   provide an address and to notify the immigration court of any change in
   address. The NTAs also informed the family that failure to appear would
   result in an in absentia removal order. The NTAs did not, however, contain
   the date or time of the removal hearings.
          Notices of hearing dated September 9, 2014 were subsequently mailed
   to the Tidwell address. These notices stated that the removal hearings would
   be held on September 24, 2014. When Onofre and her sons failed to appear
   at their hearings, they were removed in absentia that same day.
          In 2019, during a check-in with immigration, Onofre was told that she
   “needed to talk to an attorney” about her case. Furthermore, the family
   asserts that at that time they learned, for the first time, that Alex and Jhonny
   had been ordered removed. The three family members subsequently moved
   to reopen their cases. After an IJ denied the motions, the family appealed to
   the BIA, and the BIA affirmed the IJ’s denial.




                                          3
Case: 20-60617        Document: 00516305247                Page: 4     Date Filed: 05/03/2022




                                         No. 20-60617
                                       c/w No. 20-60618
                                       c/w No. 20-60619

           All three family members filed timely petitions for review with this
   court. See 8 U.S.C. § 1252(b)(1). Thereafter, the cases were consolidated.
                                                    II.
           “[W]e review the BIA’s denial of a motion to reopen or to reconsider
   under a highly deferential abuse-of-discretion standard.” Zhao v. Gonzales,
   404 F.3d 295, 303 (5th Cir. 2005). “The Board abuses its discretion when it
   issues a decision that is capricious, irrational, . . . [or] based on legally
   erroneous interpretations of statutes or regulations . . . . The BIA’s
   conclusions of law are reviewed de novo.” Barrios-Cantarero v. Holder, 772
   F.3d 1019, 1021 (5th Cir. 2014).
                                                    III.
           Statutory notice is the central issue in this case. All three family
   members argued before the BIA that they did not receive proper notice of the
   removal hearing, and thus that they should not have been removed in
   absentia. The BIA only addressed this argument in its order in Onofre’s case,
   holding that “reopening and termination is not warranted” where an alien
   did not appear at a scheduled hearing after being served with a notice to
   appear that did not specify the time and place of the initial removal hearing,
   so long as subsequent notice of hearing specifying that information was
   properly sent to the alien. Though the BIA ignored this issue in its orders in
   Alex and Jhonny’s cases, the claims were exhausted because they “gave the
   Board a chance to consider each claim.” Martinez-Geuvara v. Garland, 27
   F.4th 353, 361 (5th Cir. 2022).1



           1
             We have held that in such situations, where a petitioner has presented a claim to
   the BIA, the petitioner need not move the BIA to reconsider its ruling to exhaust that claim
   before raising the issue with us. Id. at 360.




                                                4
Case: 20-60617       Document: 00516305247        Page: 5     Date Filed: 05/03/2022




                                    No. 20-60617
                                  c/w No. 20-60618
                                  c/w No. 20-60619

          The reasoning relied on by the BIA in its holding is now foreclosed by
   Fifth Circuit precedent. In Rodriguez v. Garland, 15 F.4th 351 (5th Cir. 2021),
   we held that “in the in absentia context,” an NTA must consist of “a single
   document containing the required information” regarding the removal
   hearing. Id. at 355. Rodriguez controls the outcome of this case because here,
   as in Rodriguez, the initial NTAs did not contain the date and time of the
   removal hearings. Id. And here, just as in Rodriguez, the BIA concluded that
   the deficiency was cured by a “subsequent notice of hearing specifying that
   information.” Id. The BIA’s conclusion to that effect was an abuse of
   discretion, as it was based on an erroneous interpretation of a statute. See
   Barrios-Cantarero, 772 F.3d at 1021.
          The Government does not argue before us that the family provided no
   viable mailing address, and thus that they forfeited their right to notice under
   § 1229a(b)(5)(B). Though the Government does argue that the family needed
   to update DHS/ICE and the immigration court separately, this argument is
   made in a conclusory fashion and we have held otherwise in similar
   circumstances. See Spagnol-Bastos v. Garland, 19 F.4th 802, 806 n.1 (5th Cir.
   2021) (“The parties also dispute whether [the Petitioner] needed to notify
   the immigration court of his new address independently of INS officials. To
   the extent that the government’s position is that [the Petitioner] forfeited his
   right to notice by notifying INS officials but not the immigration court, it
   lacks merit.”).
          Accordingly, we VACATE the three BIA decisions and REMAND
   the three cases for reconsideration in light of Rodriguez v. Garland, 15 F.4th
   351 (5th Cir. 2021).




                                          5